PER CURIAM.
Appellant appeals his judgment and sentences resulting from convictions for aggravated battery and aggravated assault. Merit is found only in appellant’s allegation that the trial court exceeded the statutory maximum as to the sentence he received for aggravated assault.
At sentencing, the trial court imposed concurrent state prison terms of seven years for both the aggravated battery and the aggravated assault. Under section 784.021(2), Florida Statutes (1985), aggravated assault is defined as a third-degree felony, punishable by a term of incarceration not to exceed five years. § 775.-082(3)(d). When a sentence exceeds the maximum allowed by statute, the sentence must be amended to conform to the statutory limits. Harris v. State, 483 So.2d 111 (Fla. 2d DCA 1986). As such, the sentence imposed by the trial court for the aggravated assault conviction must be amended to the statutory limits.
Therefore, we affirm appellant’s convictions but correct his sentence for aggravated assault to reflect a state prison term of five years.
GRIMES, A.C.J., FRANK, J., and PATTERSON, DAVID F., Associate Judge, concur.